Citation Nr: 1123473	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10 16-463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and diabetic retinopathy, each assigned a 0 percent rating, effective October 31, 2008. 


FINDINGS OF FACT

1.  Since October 31, 2008, the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and auditory acuity level II in the left ear.

2.  Since October 31, 2008, the effective date of service connection, the Veteran's diabetic retinopathy has been manifested by a corrected visual acuity of 20/20, bilaterally, with no incapacitating episodes. 


CONCLUSIONS OF LAW

1.  Since October 31, 2008, the effective date of service connection, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  Since October 31, 2008, the effective date of service connection, the criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. § 4.84, 4.119, Diagnostic Codes 6006, 7913.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010). 

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).  In this case, the Veteran's test results do not meet the numerical criteria for such a rating, and thus his hearing loss will be rated by the usual method only. 

Private treatment records show that in July 2007, the Veteran underwent audiometric testing that revealed high frequency hearing loss, bilaterally.  

The Veteran underwent a VA audiological examination in March 2009.  At that time, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
75
LEFT
10
10
50
90
105

The averages were 48.75 decibels in the right ear and 63.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

For the right ear, the average pure tone threshold of 48.75 decibels, with a speech discrimination rate of 96 percent, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 63.75 decibels, along with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100. 

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the audiometric test results, as compared to the rating criteria, a compensable rating may not be granted.  Although the July 2007 private hearing test showed a word recognition score in the left ear of 72 percent, that test does not appear to have been taken according to the Maryland CNC test, and is thus not an adequate result for rating purposes.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for bilateral hearing loss, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected bilateral hearing loss has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  Although the Veteran contends that his hearing loss may in the future affect his employment, such interference has not been currently demonstrated by the evidence.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v.West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since October 31, 2008, when service connection became effective, the Veteran's bilateral hearing loss has not warranted a compensable rating.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Diabetic Retinopathy

The Veteran's diabetic retinopathy is currently rated under Diagnostic Code 6079, which pertains to impairment of visual acuity.  Diagnostic Code 6006 is also pertinent to the analysis, and pertains to retinitis.  The Rating Schedule does not contain a specific diagnostic code for diabetic retinopathy.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  

The Board finds that 38 C.F.R. § 4.84, Diagnostic Code 6006, which pertains to retinitis, is the most closely analogous diagnostic code.  Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009 (2010). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2010).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2010). 

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543  (Nov. 10, 2008). 

On February 2009 VA examination, it was noted that the Veteran's diabetic retinopathy was found on 2004 routine examination, but that on 2005 routine examination, the condition was not shown.  His visual symptoms included burning, stinging, and drying of the eyes, as well as blurry vision.  There were no reported incapacitating episodes.  Corrected visual acuity was 20/20, bilaterally.  Physical examination did not reveal the presence of any diabetes related retinopathy, though there was a diagnosis of hypertensive retinopathy.  The examiner concluded that though the Veteran had cataracts, bilaterally, it would be speculative to relate the cataracts to the Veteran's diabetes.

On review of the determinative findings of record, the Board finds that the evidence continues to support the assignment of a noncompensable rating for diabetic retinopathy.  Corrected visual acuity of 20/20 does not meet the criteria for a higher rating.  Accordingly, the Board finds that he is not entitled to an increased initial rating based on visual acuity, pain, rest requirements, or episodic incapacity. 

While a minimum rating of 10 percent is to be assigned during active pathology for some conditions, the evidence does not show that the Veteran has any active condition listed in Diagnostic Codes 6000 through 6009, that would warrant the assignment of a 10 percent rating.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009 (2010).  Accordingly, a separate compensable rating for diabetic retinopathy is not warranted. 

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for diabetic retinopathy, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected diabetic retinopathy has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v.West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since October 31, 2008, when service connection became effective, the Veteran's diabetic retinopathy has not warranted a compensable rating.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the duty to assist, the Board notes that VA has associated the service treatment records and post-service treatment records with the claims folder.  In addition, he was afforded a VA examination.  Thus, the duty to assist has been met.



ORDER


An initial compensable rating for bilateral hearing loss is denied.

An initial compensable rating for diabetic retinopathy is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


